a proceeding pursuant to SCPA 2222, the Attorney-General and the Comptroller of the State of New York appeal from a decree of the Surrogate’s Court, Kings County, dated February 20, 1974, which, after a hearing, directed the State Comptroller to pay the proceeds of the estate to petitioner, after deducting therefrom the Comptroller’s charges and after making certain specified payments as fees of the guardian ad litem, of the attorney for the administrator of the estate and of the attorney for the Public Administrator. Decree affirmed, without costs or disbursements. Pursuant to this court’s order dated May 8, 1972 (Matter of Lorre, 39 AD2d 731), a hearing was held at which petitioner, in support of his claim to be the sole distributee of the decedent, introduced, inter alia, a copy of the original 1953 heirship proceeding, the report of the then special guardian and copies of foreign records and documents made in accordance with CPLR 4542. Upon the evidence presented, the Surrogate properly granted the petition. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.